UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4544



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WARREN WHITE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-98-19)


Submitted:   December 8, 2000             Decided:   January 26, 2001


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry D. Harmon, Jr., Norfolk, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Robert J. Krask, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Warren White appeals the district court’s order that revoked

his supervised release and imposed a six-month sentence.   We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See United States v. White, No. CR-98-19 (E.D. Va.

July 19, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2